Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 4 April 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        

                            
                            Dear Baron
                            Head Quarters New Windsor 4. April 1781.
                        
                        I am to acknowledge the receipt of your favor of the 15th ulto and to lament the unfortunate accident which
                            prevented the execution of our plan against Arnold. I must beg of you to accept my thanks for the forwardness of your
                            preparations of which and the propriety of all your other arrangements the Marquis has spoken in the most handsome
                            manner—You will now naturally turn your attention again to the reinforcing Genl Greene who will have occasion for every
                            exertion that can possibly be made, not only to recruit his late loss in action, but to make head against an additional
                            force which I am persuaded is gone to the reinforcement of Lord Cornwallis—General Phillips sailed from New York about a
                            fortnight ago with a detachment said to consist of 1500 Men.
                        In a letter from Capt. Cad: Jones of the 3d Regt of Dragoons he informs me that he had been nominated by you
                            to the Majority of the 1st Regt as being eldest Captain of the 1st and 3d which are apportioned to the State of Virginia.
                            By the rule of promotions now existing he is not intitled to preferment except he is the eldest Captain of the line of
                            Horse and so I have written him by this Conveyance. It lays between him and Capt. Hopkins of the 4th. I have sent to the
                            Board of War to know which is the eldest of those two, and the Commission will be issued agreeable to
                            the dates of their Commissions. I am with great Regard Dear Baron Yr most obt Servt
                    